Case 1:21-cr-00573-TSC Document5 Filed 09/22/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

Vs. Criminal Number 1:21-CR-00573

ROBBY VAN MELE
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.
| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua [=] RETAINED ["] FEDERAL PUBLIC DEFENDER

/s/ David Schertler

 

(Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Bar ID: 367203

(Attorney & Bar ID Number)

Schertler Onorato Mead & Sears
(Firm Name)

901 New York Ave, N.W., Suite 500 West
(Street Address)

Washington, D.C., 20001
(City) (tate) (Zip)
(202) 628-4199

(Telephone Number)

 

 

 

 

 
